UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6818


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL D. PAHUTSKI,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:07-cr-00211-MR-1; 3:12-cv-00308-MR)


Submitted:   October 20, 2015             Decided:   October 22, 2015


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael D. Pahutski, Appellant Pro Se.       Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Michael     D.   Pahutski   appeals   the   district   court’s   order

treating his Fed. R. Civ. P. 60(b) motion as a successive 28

U.S.C. § 2255 (2012) motion, and dismissing it on that basis.

As we recently held in United States v. McRae, a certificate of

appealability is not required in order for this court to address

the district court’s jurisdictional categorization of a “Rule

60(b)   motion   as   an   unauthorized    successive   habeas   petition.”

793 F.3d 392, 400 (4th Cir. 2015).            Our review of the record

confirms that Pahutski sought successive § 2255 relief, without

authorization from this court, and we therefore hold that the

district court properly concluded that it lacked jurisdiction to

consider the subject motion.        28 U.S.C. § 2244(b)(3)(A) (2012).

Thus, we affirm the district court’s order.

     Additionally, we construe Pahutski’s notice of appeal and

informal brief as an application to file a second or successive

§ 2255 motion.        United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).        In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:

     (1) newly discovered evidence that . . . would be
     sufficient to establish by clear and convincing
     evidence that no reasonable factfinder would have
     found the movant guilty of the offense; or




                                     2
     (2) a new rule of constitutional law, made retroactive
     to cases on collateral review by the Supreme Court,
     that was previously unavailable.

28 U.S.C. § 2255(h).    Pahutski’s claims do not satisfy either of

these   criteria.    Therefore,    we   deny   authorization    to    file   a

successive § 2255 motion.

     We dispense with oral argument because the facts and legal

contentions   are   adequately    presented    in   the   materials    before

this court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                    3